Citation Nr: 0030889	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to May 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which held that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a back 
condition.  In December 1999, the Board, following its 
determination that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a low back disorder, remanded the case 
so that additional development of the evidence could be 
accomplished.  


REMAND

Review of the evidentiary record indicates that in its 
December 1999 Remand, the Board pointed out that while the 
veteran's claim for entitlement to service connection for a 
low back disorder had been reopened, it was determined at 
that time that the case was not yet ready for final appellate 
review.  Specifically, the Board found that further 
evidentiary development was needed.

Regarding the above-mentioned evidentiary development, while 
the Board cited recent medical evidence which indicated that 
the veteran had a low back disorder, it was noted that such a 
disorder had not been clearly diagnosed.  As such, it was 
further noted that the Board was unable to ascertain the 
nature of the veteran's current back disorder.  

Specifically, the veteran was to be scheduled for VA 
orthopedic and neurologic examinations by the appropriate 
specialists.  Review of the record shows that this was 
accomplished in December 1999.  The reports of VA 
neurological and orthopedic examination reports, both dated 
in January 2000, have been associated with the record.  

Also pursuant to the December 1999 Remand, it was noted that:

The examiners are specifically requested 
to review the veteran's service medical 
records; the 1984 VA examination report, 
and the 1996 private medical records, 
including the MRI report.  The purpose of 
the examinations is to determine the 
nature and etiology of the veteran's low 
back disorder.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physicians deem 
necessary should be performed.  The 
examiners should discuss together the 
nature of the veteran's low back disorder 
with the goal of reaching a consistent 
diagnosis.  A medical opinion should be 
rendered as to whether any current 
pathology is more likely than not related 
to the veteran's low back problems in 
service.  The reports of the examinations 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.  (emphasis 
added).

Review of the respective examination reports reveals that the 
instructional language set out above does not appear to have 
been complied by the examining physicians.  Specifically, the 
record does not show that the two VA examiners, following 
their January 2000 examinations of the veteran, either 
"discuss[ed] together the nature of the veteran's low back 
disorder" or provided a "medical opinion...as to whether 
any current pathology is more likely than not related to the 
veteran's low back problems in service."  

The United States Court of Appeals for Veterans Claims 
(Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Therefore, 
based upon the above-cited lack of compliance concerning the 
medical opinions which were to be ascertained following the 
January 2000 examinations, this matter must again be returned 
to the RO for additional development.  

The Board also notes that review of the January 2000 VA 
neurological disorders examination report shows that the 
examiner indicated that upon review of the file it had been 
noted that while electromyogram testing accomplished on June 
4, 1997, was noted to be "normal," the actual examination 
report was not of record.  As such, the examiner documented 
on the January 2000 report that "another electromyogram may 
have to be repeated here."  Review of the record does not 
show that this was accomplished.  Furthermore, also as part 
of the January 2000 VA neurological examination it was 
reported that "Magnetic Resonance Scan" testing of the 
veteran's lumbar spine had been ordered.  Again, review of 
the record does not show that such a report has been 
associated with the record.  Additionally, it is also 
mentioned that the examiner, as part of the January 2000 VA 
orthopedic report, indicated that electromyogram nerve 
conduction study by neurology may prove beneficial in, 
essentially, discerning the etiology of the veteran's current 
back problems.  

In order to ensure the veteran's right of due process, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should again notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for the veteran's back which have not 
already been associated with the claims 
folder.  

2.  The RO should arrange for the VA 
physicians (neurologist and orthopedist) 
who conducted the January 2000 
examinations to, following their 
independent review of the examination 
report in which they completed in January 
2000, by means of an addendum, discuss 
together the nature of the veteran's low 
back disorder with the goal of reaching a 
consistent diagnosis.  Additionally, a 
medical opinion should be rendered as to 
whether any current pathology is more 
likely than not related to the veteran's 
low back problems in service.  The 
reports of the examinations should 
include a complete rationale for all 
opinions expressed and should be made 
part of the claims folder.  If either 
physician deems additional examinations 
and/or tests are required, they should be 
conducted.  To this, it is again pointed 
out that in January 2000 the possible 
benefit of electromyogram nerve 
conduction studies was raised by the VA 
orthopedist.  Furthermore, Magnetic 
Resonance Scan testing, which was noted 
to have been ordered in the course of the 
January 2000 VA neurological examination, 
is not shown to be of record.  

3.  If either or both the previously 
referenced VA examiners are unavailable, 
the veteran should be again examined by 
the appropriate physician, be it 
neurologist, orthopedist, or both, in 
order to determined the nature and 
etiology of the veteran's low back 
disorder.  The claims folder must be made 
available to the examiners prior to the 
examinations so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  The examiners are 
specifically requested to review the 
veteran's service medical records; the 
1984 VA examination report, and the 1996 
private medical records, including the 
MRI report.  All clinical findings should 
be reported in detail.  Such tests as the 
examining physicians deem necessary 
should be performed.  The examiners 
should discuss together the nature of the 
veteran's low back disorder with the goal 
of reaching a consistent diagnosis.  A 
medical opinion should be rendered as to 
whether any current pathology is more 
likely than not related to the veteran's 
low back problems in service.  The 
reports of the examinations should 
include a complete rationale for all 
opinions expressed and should be made 
part of the claims folder.

4  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for a low back disorder.  The 
RO should undertake a de novo review of 
the entire record to determine if all of 
the evidence, both new and old, warrants 
a grant of entitlement to service 
connection.

6.  If the action remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



